Exhibit 10.12

FORTUNE BRANDS HOME & SECURITY, INC.

2011 LONG-TERM INCENTIVE PLAN

Form of Restricted Stock Unit Award Notice—February 21, 2012 (the “Notice”)

You have been awarded restricted stock units (“RSUs”) that will be paid in
shares of common stock of Fortune Brands Home & Security, Inc. (the “Company”)
when they vest, pursuant to the terms and conditions of the Fortune Brands
Home & Security, Inc. 2011 Long-Term Incentive Plan (the “Plan”) and the
Restricted Stock Unit Agreement (together with this Notice, the “Agreement”).
Copies of the Plan and the Restricted Stock Unit Agreement Copies of the Plan
and the Performance Share Award Agreement are available on the Morgan Stanley
Smith Barney Benefit Access® website (www.benefitaccess.com). Capitalized terms
not defined in this Notice have the meanings specified in the Plan or the
Agreement.

 

Award:    You have been awarded [XX] RSUs, which will be paid in shares of
Company common stock, par value $0.01 per share, when the Award vests. Award
Date:    February 21, 2012 Vesting Schedule:        Except as otherwise provided
in and subject to the Plan, the Agreement or any other agreement between the
Company and Holder, the RSUs will vest in the following increments on the
following dates:    One-third of the RSUs    February 21, 2013    One-third of
the RSUs    February 21, 2014    One-third of the RSUs    February 21, 2015



--------------------------------------------------------------------------------

FORTUNE BRANDS HOME & SECURITY, INC.

2011 LONG-TERM INCENTIVE PLAN

Form of February 21, 2012 Restricted Stock Unit Agreement (the “Agreement”)

Fortune Brands Home & Security, Inc., a Delaware corporation (“Company”), grants
to the individual (“Holder”) named in the award notice (“Award Notice”) an award
of restricted stock units (“RSUs”) subject to the terms and conditions of the
Fortune Brands Home & Security, Inc. 2011 Long-Term Incentive Plan (“Plan”) and
this Agreement. Capitalized terms not defined in this Agreement have the
meanings specified in the Plan.

1. Number of RSUs. The Company awards Holder the number of RSUs set forth in the
Award Notice (the “Award”), effective as of the Award Date. This Award will
become null and void unless Holder accepts this Agreement in a timely manner
through the electronic, on-line grant acceptance process prescribed by the
Company.

2. Restriction Period and Vesting.

(a) Subject to the terms and conditions of this Agreement and the Plan, the RSUs
subject to the Award will vest in one-third (1/3) increments on each of the
first (1st), second (2nd) and third (3rd) anniversaries of the Award Date (the
“Restriction Period”), provided Holder remains employed with the Company through
such date and, subject to the provisions of subsection 2(f) below.

(b) In the event of Holder’s death, the RSUs will become fully vested on the
date of such death.

(c) In the event of Holder’s Retirement (as defined below) at least one (1) year
following the Award Date, any unvested RSUs will become fully vested as of
Holder’s Retirement, provided that Holder has been actively employed for the one
(1) year period following the Award Date. For purposes of this Award,
“Retirement” means the attainment of age 55 and the completion of five (5) years
of service with the Company or its predecessors or affiliates.

(d) In the event of Holder’s Disability (as defined below), Holder will be
treated as continuing employment with the Company for purposes of the Award, and
RSUs will continue to vest in accordance with the vesting schedule described in
Section 2(a) and subject to Section 2(f), provided that as of the date of
Holder’s Disability, Holder has been continuously employed with the Company for
at least one (1) year following the Award Date. For purposes of this Award,
“Disability” means Holder’s inability to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or that has lasted or can be expected
to last for a continuous period of not less than 12 months, within the meaning
of Section 22(e)(3) of the Internal Revenue Code of 1986, as amended (the
“Code”).

(e) For the purposes of this Agreement, (i) a transfer of Holder’s employment
from Home & Security to a subsidiary or vice versa, or from one subsidiary to
another, without an intervening period, shall not be deemed a termination of
employment; and (ii) if Holder is granted in writing a leave of absence, Holder
shall be deemed to have remained in the employ of Home & Security or a
subsidiary during such leave of absence.



--------------------------------------------------------------------------------

(f) Except as provided under Sections 2(b) and 2(c), if Holder is a “covered
employee” for purposes of Section 162(m) (or any successor provision) (“Section
162(m)”) of the Internal Revenue Code of 1986, as amended (the “Code”) at any
time during the Restriction Period, any unvested RSUs will not vest unless and
until the date on which the Compensation Committee of the Company’s Board of
Directors certifies the attainment of the performance goals set forth in the
attachment to this Agreement if the Holder is a covered employee.

(g) If, because the New York Stock Exchange (or such successor exchange on which
shares of Company common stock is traded) is not open for trading, Company
common stock is not publicly traded on a vesting date described above, the
vesting date will be the next following date on which the New York Stock
Exchange (or such successor exchange) is open for trading.

3. Termination Other than As a Result of Death, Retirement or Disability. Except
as provided in Section 6 below, if Holder’s employment with the Company
terminates for any reason other than death, Retirement or Disability prior to
the applicable vesting date, all unvested RSUs will be immediately forfeited by
Holder and cancelled by the Company.

4. Dividend Equivalents. Holder will be entitled to receive dividend equivalents
with respect to the Award, to the extent that the Company pays dividends on
Company common stock during the Restriction Period. Such dividend equivalents
will be equal to the cash dividends (if any) that would have been paid to Holder
for the shares of common stock subject to the Award had such shares been issued
and outstanding on the dividend record date occurring during the Restriction
Period. Dividend equivalents (if any) will be subject to the same vesting
conditions as the RSUs and will be paid to Holder in cash at the same time as
the shares of common stock subject to the Award are delivered.

5. Delivery of Common Stock. During the Restriction Period, the Company will
hold the unvested RSUs subject to the Award in book-entry form, and the RSUs
will represent only an unfunded and unsecured obligation of the Company. Except
as otherwise provided in Section 6(b) below, on each applicable vesting date,
the Company will deliver or cause to be delivered one share of common stock for
each RSU that vests on such date to Holder (or, in the event of Holder’s death
or Disability, Holder’s appointed and qualified executor or other personal
representative). No fractional shares will be delivered.

6. Change in Control and Divestitures. Upon a Change in Control (as defined in
the Plan), the Award will be subject to Section 5.8 of the Plan.

(a) Termination without Cause or for Good Reason Following Change in Control. In
the event that unvested RSUs remain outstanding following a Change in Control,
and Holder’s employment is terminated on or after such Change in Control but
prior to the end of the Restriction Period either: (i) by the Company other than
for Cause (as defined below), or (ii) by Holder for Good Reason (as defined
below), the RSUs will become fully vested and nonforfeitable as of the date of
Holder’s termination of employment. For purposes of this Award, (x) “Cause”
shall have the same meaning as



--------------------------------------------------------------------------------

such term has under any employment or other written agreement between Holder and
the Company (“Termination Agreement”), provided that if Holder is not a party to
any Termination Agreement that contains such definition, then Cause shall have
the same meaning provided for such term under the severance plan sponsored by
Holder’s employer and under which Holder is eligible to participate; and
(y) “Good Reason” shall have the same meaning as such term has under any
Termination Agreement, provided that if Holder is not a party to any Termination
Agreement that contains such definition, then Good Reason shall include any of
the reasons allowing Holder to terminate employment and remain eligible for
severance benefits under the severance plan sponsored by Holder’s employer and
under which Holder is eligible to participate.

(b) Divestiture. In the event of a Divestiture (as defined below) prior to the
end of the Restriction Period, the RSUs will become fully vested and
nonforfeitable as of the effective date of the Divestiture; provided, however
that if the Divestiture is not a “change in control event” within in the meaning
of Treasury regulations issued under Section 409A of the Code, the outstanding
RSUs will vest as of the date of Divestiture but shall remain payable one the
vesting dates described in this Agreement as though the Divestiture had not
occurred. For purposes of this Award, a “Divestiture” occurs if Holder’s
principal employer is a subsidiary of the Company that ceases to be a subsidiary
of Company as a result of a corporate transaction or re-organization; and

7. No Stockholder Rights. Holder will not have any rights of a stockholder
(including voting rights) or any other right, title or interest, with respect to
any of the shares of common stock subject to the Award unless and until such
shares of common stock have been recorded on the Company’s official stockholder
records as having been issued or transferred to Holder.

8. Compliance with Applicable Law. The Award is subject to the condition that if
the listing, registration or qualification of the shares subject to the Award
upon any securities exchange or under any law, or the consent or approval of any
governmental body, or the taking of any other action is necessary or desirable
as a condition of, or in connection with, the vesting of the RSUs or the
delivery or issuance of shares, the shares of common stock subject to the Award
may not be delivered, in whole or in part, unless such listing, registration,
qualification, consent, approval or other action has been effected or obtained,
free of any conditions not acceptable to the Company. The Company agrees to use
reasonable efforts to effect or obtain any such listing, registration,
qualification, consent, approval or other action.

9. Company Clawback Policy. Notwithstanding any provision of the Plan or this
Agreement to the contrary, outstanding RSUs may be cancelled, and the Company
may require Holder to return shares of Company common stock (or the value of
such stock when originally paid to Holder), dividend equivalents (if any) issued
under this Agreement and any other amount required by applicable law to be
returned, in the event that such repayment is required in order to comply with
the Company’s clawback policy as then in effect or any laws or regulations
relating to restatements of the Company’s publicly-reported financial results.

10. Nontransferability. The Award may not be transferred by Holder other than
(a) by will or by the laws of descent and distribution; or (b) pursuant to an
approved domestic relations order approved in writing by the Secretary of the
Committee or the Secretary’s designee. Except to the extent permitted by the
foregoing sentence, the Award may not be sold, transferred, assigned, pledged,
hypothecated, encumbered or otherwise disposed of (whether by operation of law
or otherwise) or be subject to execution, attachment or similar process. Upon
any attempt to so sell, transfer, assign, pledge, hypothecate, encumber or
otherwise dispose of the Award, the Award and all related rights will
immediately become null and void.



--------------------------------------------------------------------------------

11. Withholding. As a condition to the delivery of shares of common stock upon
vesting of any portion of the Award, Holder must, upon request by the Company,
pay to the Company such amount as the Company may be required, under all
applicable federal, state, local or other laws or regulations, to withhold and
pay over as income or other withholding taxes (the “Required Tax Payments”) with
respect to the Award. If Holder fails to advance the Required Tax Payments after
request by the Company, the Company may, in its discretion, deduct any Required
Tax Payments from any amount payable by the Company to Holder, including regular
salary or bonus payments. Holder may elect to satisfy his or her obligation to
advance the Required Tax Payments by any of the following means: (a) a cash
payment to the Company; (b) delivery to the Company (either actual delivery or
by attestation procedures established by the Company) of previously owned whole
shares of common stock having an aggregate Fair Market Value (as defined below),
determined as of the date on which such withholding obligation arises (the “Tax
Date”), equal to the Required Tax Payments; (c) authorizing the Company to
withhold whole shares of common stock which would otherwise be delivered to
Holder having an aggregate Fair Market Value, determined as of the Tax Date,
equal to the Required Tax Payments; or (d) any combination of (1), (2) and (3).
Shares of common stock to be delivered or withheld may not have a Fair Market
Value in excess of the minimum amount of the Required Tax Payments. For purposes
of this Award, “Fair Market Value” as of any date means the value determined by
reference to the closing price of a share of Common Stock as finally reported on
the New York Stock Exchange for the trading day immediately preceding such date.
Any fraction of a share of common stock which would be required to satisfy any
Required Tax Payment will be disregarded and the remaining amount due must be
paid in cash by Holder. No share of common stock will be issued or delivered
until the Required Tax Payments have been satisfied in full.

11. Adjustment. In the event of any stock split, stock dividend,
recapitalization, reorganization, merger, consolidation, combination, exchange
of shares, liquidation, spin-off or other similar change in capitalization or
event, or any distribution to holders of common stock other than a regular cash
dividend, the number and class of securities subject to the RSUs and any
applicable performance measures shall be equitably adjusted by the Committee,
such adjustment to be made in accordance with Sections 409A and 162(m) of the
Code, to the extent applicable. The decision of the Committee regarding any such
adjustment is final, binding and conclusive.

12. No Rights to Continued Employment. In no event will the granting of the
Award or its acceptance by Holder, or any provision of this Agreement or the
Plan, give or be deemed to give Holder any right to continued employment by the
Company or affect in any manner the right of the Company to terminate the
employment of any person at any time for any reason.

13. Decisions of Board or Committee. The Board or the Committee has the right to
resolve all questions which may arise in connection with the Award. Any
interpretation, determination or other action made or taken by the Board or the
Committee regarding the Plan or this Agreement is final, binding and conclusive.



--------------------------------------------------------------------------------

14. Successors. This Agreement is binding upon and will inure to the benefit of
any successor or successors of the Company and any person or persons who, upon
the death of Holder, acquire any rights in accordance with this Agreement or the
Plan.

15. Notices. All notices, requests or other communications provided for in this
Agreement will be made, if to the Company, to Fortune Brands Home & Security,
Inc., Attn. Secretary of the Compensation Committee of the Board of Directors,
520 Lake Cook Road, Deerfield, Illinois 60015, and if to Holder, to the last
known mailing address of Holder contained in the records of the Company. All
notices, requests or other communications provided for in this Agreement will be
made in writing either (a) by personal delivery; (b) by facsimile or electronic
mail with confirmation of receipt; (c) by mailing in the United States mails; or
(d) by express courier service. The notice, request or other communication will
be deemed to be received upon personal delivery, upon confirmation of receipt of
facsimile or electronic mail transmission or upon receipt by the intended party
if by United States mail or express courier service; provided, however, that if
a notice, request or other communication sent to the Company is not received
during regular business hours, it will be deemed to be received on the next
succeeding business day of the Company.

16. Partial Invalidity. The invalidity or unenforceability of any particular
provision of this Agreement will not affect any other provisions of this
Agreement and this Agreement will be construed in all respects as if such
invalid or unenforceable provisions were omitted.

17. Governing Law. This Agreement, the Award and all determinations made and
actions taken with respect to this Agreement or Award, to the extent not
governed by the Code or the laws of the United States, will be governed by, and
construed in accordance with, the laws of the State of Delaware without giving
effect to principles of conflicts of laws.

18. Agreement Subject to the Plan. This Agreement is subject to, and will be
interpreted in accordance with, the provisions of the Plan. Holder hereby
acknowledges receipt of a copy of the Plan, and by accepting the Award in the
manner specified by the Company, he or she agrees to be bound by the terms and
conditions of this Agreement, the Award and the Plan.

19. Section 409A. This Agreement and the Award are intended to comply with the
requirements of Section 409A of the Code and will be interpreted and construed
consistently with such intent. In the event the terms of this Agreement would
subject Holder to taxes or penalties under Section 409A of the Code (“409A
Penalties”), Holder and the Company will cooperate diligently to amend the terms
of this Agreement to avoid such 409A Penalties, to the extent possible; provided
that in no event will the Company be responsible for any 409A Penalties that
arise in connection with any amounts payable under this Agreement. To the extent
any amounts under this Agreement are payable by reference to Holder’s
“termination of employment,” such term will be deemed to refer to Holder’s
“separation from service,” within the meaning of Section 409A of the Code.
Notwithstanding any other provision in this Agreement, if Holder is a “specified
employee,” as defined in Section 409A of the Code, as of the date of Holder’s
separation from service, then to the extent any amount payable to Holder (a) is
payable upon Holder’s separation from service, and (b) under the terms of this
Agreement would be payable prior to the six-month anniversary of Holder’s
separation from service, such payment will be delayed until the earlier to occur
of: (x) the six-month anniversary of Holder’s separation from service and
(y) the date of Holder’s death.